DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0355774 A1-Konishi et al.
Claim 1: “A cell culturing apparatus comprising a culture solution aspirator having a double-tube structure comprising an outer tube and an inner tube inserted in a lumen of the outer tube,”:  Konishi et al. disclose the present invention related to a cell culturing device (Para. [0001], lines 1-2).  Further, Konishi et al. disclose a cell culturing apparatus (cell culturing device 40, Para. [0070], line 3, Fig. 9); a culture solution aspirator (suction port 42e, Para. [0072], line 13, Fig. 9); having a double-tube structure comprising an outer tube (linear conduit member 44a, Para. [0072], lines 3-4) and an inner tube (support 44b, support 44b, Para. [0072], line 3) inserted in the lumen of the outer tube, where Fig. 9 illustrates inner tube (support 44b) disposed inside the lumen of the outer tube (linear conduit member 44a).
“and a suspension culture vessel,”:  Konishi et al. disclose a cell culturing device 40 (Para. [0070], line 40) includes a culture tank (42, Para. [0070], line 5).
“wherein in the culture solution aspirator, the outer tube comprises a filter through which a culture solution is passed,”:  Konishi et al. disclose a filter (48, Para. [0070], line 6); further, Fig. 9 illustrate filter 49 disposed in the 
“the inner tube comprises a suction port for the culture solution passed through the filter,”:  Konoshi et al. disclose the interior of the conduit 44a (the inside of linear member) is in communication with a suction port (Para. [0072], lines 12-13) and Konoshi et al. disclose the filter 48 may be any filter that can separate the cells and others from the culture solution (Para. [0077], lines 1-2).
“and an air hole which communicates the lumen of the outer tube with the outside is disposed distally in a direction of insertion of the outer tube into the suspension culture vessel.”:  Konoshi et al. disclose, an outlet 43 for drawing the culture solution containing cells or others, an air supply/ exhaust port (Para. [0071], lines 13-15, Fig. 9).

Claim 2: “further comprising a culture solution supply channel which supplies a culture solution to the suspension culture vessel.”:  Konoshi et al. disclose suction of the culture solution from the culture tank and/or supply of the culture solution to the culture tank is performed through the filter and the interior of the shaft member (Para. [0006], lines 14-17).

Claim 3: “A culture solution aspirator having a double-tube structure comprising an outer tube and an inner tube inserted in a lumen of the outer tube,”:  Konoshi et al. 
“wherein- 59 - the outer tube comprises a filter through which a culture solution is passed,”:  Konoshi et al. disclose a filter (48, Para. [0070], line 6); further, Fig. 9 illustrate filter 49 disposed in the outer tube (linear member 44a), and Konoshi et al. disclose the filter 48 may be any filter that can separate the cells and others from the culture solution (Para. [0077], lines 1-2).
“the inner tube comprises a suction port for the culture solution passed through the filter,”:  Konoshi et al. disclose the interior of the conduit 44a (the inside of linear member) is in communication with a suction port (Para. [0072], lines 12-13) and Konoshi et al. disclose the filter 48 may be any filter that can separate the cells and others from the culture solution (Para. [0077], lines 1-2).
“and an air hole which communicates the lumen of the outer tube with the outside is disposed distally in a direction of insertion of the outer tube into the culture solution.”:  Konoshi et al. disclose an outlet 43 for drawing the culture solution containing cells or others, an air supply/ exhaust port (Para. [0071], lines 13-15, Fig. 9).

Claim 4: “A cell culturing method in a suspension culture vessel, comprising the step of discharging a culture solution in the suspension culture vessel to the outside of the suspension culture vessel”:  Konoshi et al. disclose the method of the present embodiments is shown to be effective as the cell culturing device for human pluripotent stem cells (Para. [0112], lines 9-10).  Further, Konoshi et al. disclose the shaft member is at least partially hollow, has an opening configured to introduce the culture solution to the interior of the shaft member or to discharge the culture solution from the interior (Para. [0006], lines 10-13).  
“using a culture solution aspirator having a double-tube structure comprising an outer tube and an inner tube inserted in a lumen of the outer tube,”:  Konoshi et al. disclose having a double-tube structure comprising an outer tube (linear conduit member 44a, Para. [0072], lines 3-4) and an inner tube (support 44b, support 44b, Para. [0072], line 3) inserted in the lumen of the outer tube, where Fig. 9 illustrates inner tube (support 44b) disposed inside the lumen of the outer tube (linear conduit member 44a).
“wherein in the culture solution aspirator, the outer tube comprises a filter through which a culture solution is passed,”:  Konishi et al. disclose a filter (48, Para. [0070], line 6); further, Fig. 9 illustrate filter 49 disposed in the outer tube (linear member 44a), and Konoshi et al. disclose the filter 48 may be any filter that can separate the cells and others from the culture solution (Para. [0077], lines 1-2).
“the inner tube comprises a suction port for the culture solution passed through the filter,”:  Konoshi et al. disclose the interior of the conduit 44a (the inside of linear member) is in communication with a suction port (Para. [0072], lines 12-13) and Konoshi et al. disclose the filter 48 may be any filter that can separate the cells and others from the culture solution (Para. [0077], lines 1-2).
“and an air hole which communicates the lumen of the outer tube with the outside is disposed distally in a direction of insertion of the outer tube into the suspension culture vessel.”:  Konoshi et al. disclose an outlet 43 for drawing the culture solution containing cells or others, an air supply/ exhaust port (Para. [0071], lines 13-15, Fig. 9).

Claim 5: “wherein the step is performed concurrently with the- 60 - supply of a culture solution to the suspension culture vessel.”:  Konoshi et al. disclose the method of the present embodiments is shown to be effective as the cell culturing device for human pluripotent stem cells (Para. [0112], lines 9-10).  Further, Konoshi et al. disclose the shaft member is at least partially hollow, has an opening configured to introduce the culture solution to the interior of the shaft member or to discharge the culture solution from the interior (Para. [0006], lines 10-13).  
Therefore the reference of Konoshi et al. reads on limitations presented in claims 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799